Citation Nr: 0915916	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to an increased rating for peptic ulcer 
disease (PUD), currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective dater earlier than December 
11, 2002, for the award of a 10 percent rating for peptic 
ulcer disease.  

4.  Entitlement to service connection for hiatal hernia as 
secondary to service-connected peptic ulcer disease.

5.  Entitlement to service connection for status-post 
cholecystectomy as secondary to service-connected peptic 
ulcer disease.

6.  Entitlement to service connection for irritable bowel 
syndrome as secondary to service-connected peptic ulcer 
disease.

7.  Entitlement to service connection for right hip 
subtrochanteric bursitis as secondary to service-connected 
peptic ulcer disease.  

8.  Entitlement to service connection for anxiety with panic 
attacks as secondary to service-connected peptic ulcer 
disease.

9.  Entitlement to service connection for kidney stones as 
secondary to service-connected peptic ulcer disease.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to 
February 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

This case was remanded for additional development by a Board 
action dated in July 2006.  

As an initial matter, the Board notes that, in correspondence 
received in July 2004, the Veteran withdrew his application 
to reopen a previously denied claim of service connection for 
a disability manifested by jaw popping.  Also, while the case 
was on remand, the Veteran was awarded service connection for 
gastroesophageal reflux disease (GERD), and for esophagitis.  
Because the award of service connection for GERD and 
esophagitis constitutes a full grant of those two issues on 
appeal, and because the Veteran has withdrawn his application 
to reopen the previously denied claim of service connection 
for a disability manifested by jaw popping, those three 
issues are no longer on appeal, and therefore are not before 
the Board.  See 38 C.F.R. § 20.204 (2008).  The Board also 
notes that the Veteran's claim of service connection for 
esophagitis had been characterized as a claim of service 
connection for esophagitis with hiatal hernia.  Because the 
award of service connection for esophagitis did not include a 
hiatal hernia, that issue is still on appeal.  

(Consideration of the appellant's claim for service 
connection for kidney stones as secondary to service-
connected peptic ulcer disease is deferred pending completion 
of the development sought in the remand that follows the 
decision below.)  


FINDINGS OF FACT

1.  By a May 1991 rating decision, the RO denied service 
connection for hearing loss; the Veteran appealed the denial, 
but did not perfect his appeal to the Board.  

2.  No evidence has been received since the May 1991 rating 
decision that relates to an unestablished fact necessary to 
substantiate the hearing loss claim, or that raises a 
reasonable possibility of substantiating the claim.  

3.  The Veteran's peptic ulcer disease (PUD) has been 
inactive since 1988.  

4.  An application for an increased rating for service-
connected peptic ulcer disease was not received until 
December 11, 2002; a previously decided increased rating 
claim was not appealed.   

5.  The Veteran does not have a hiatal hernia.

6.  The Veteran's cholecystectomy was not due to disease 
caused or made worse by service-connected peptic ulcer 
disease.  

7.  The Veteran does not have irritable bowel syndrome that 
is caused or made worse by service-connected peptic ulcer 
disease.  

8.  The Veteran does not have right hip subtrochanteric 
bursitis that is caused or made worse by service-connected 
peptic ulcer disease.  

9.  The Veteran does not have a diagnosed anxiety disorder 
with panic attacks.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been received since a 
May 1991 denial of service connection for hearing loss; the 
claim for this benefit is not reopened.  38 C.F.R. § 3.156(a) 
(2008).  

2.  The criteria for an increased rating for the Veteran's 
peptic ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.114, Diagnostic 
Code 7305 (2008).  

3.  The criteria for an award of an effective date prior to 
December 11, 2002, for a 10 evaluation for the Veteran's 
service-connected peptic ulcer disease have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

4.  The Veteran does not have a hiatal hernia that is 
secondary to the service-connected disability of peptic ulcer 
disease.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008); 38 C.F.R. § 3.310 (2006).  

5.  The Veteran's need for cholecystectomy was not secondary 
to the service-connected disability of peptic ulcer disease.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); 38 C.F.R. § 3.310 (2006).  

6.  The Veteran does not have irritable bowel syndrome that 
is secondary to the service-connected disability of peptic 
ulcer disease.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102 (2008); 38 C.F.R. § 3.310 (2006).  

7.  The Veteran does not have right hip subtrochanteric 
bursitis that is secondary to the service-connected 
disability of peptic ulcer disease.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.102 (2008); 38 C.F.R. § 3.310 
(2006).  

8.  The Veteran does not have anxiety with panic attacks that 
is secondary to the service-connected disability of peptic 
ulcer disease.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102 (2008); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, July 2006, and April 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also apprised of the requirement that new and 
material evidence be submitted in order to reopen his 
previously denied claim, and he was given definitions of new 
and material evidence.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  

The Veteran was apprised that, to substantiate his increased 
rating claim, he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment.  He was previously given, in the Statement 
of the Case (SOC) dated in December 2003, the detailed rating 
criteria for his service-connected ulcer disease, and was 
provided examples of the types of medical and lay evidence 
that the claimant may submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  While the notifications did not specifically mention 
that he should provide evidence demonstrating the effect that 
worsening had on his daily life, the Board notes that the 
July 2006 VCAA notification informed him that he should 
provide statements from people who have witnessed how his 
symptoms have affected him, which would logically include 
both his employment and his daily life activities.  The Board 
therefore finds that the RO's notifications to the Veteran 
were in substantial compliance with the holding in Vazquez-
Flores, supra.  See Mayfield I at 130 (notice letter to 
claimant was in substantial compliance with regulation).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet as regards the 
issues being decided here.  

II.  Hearing loss

The Veteran was denied service connection for hearing loss in 
a RO decision dated in May 1991.  Service connection was 
denied because the evidence did not show that the Veteran met 
the requirements for service connection for hearing loss, and 
because there was no evidence to show that the Veteran had 
hearing loss in service or that had become manifest to a 
degree of 10 percent or more within one year of leaving 
service.  38 C.F.R. §§ 3.30(a)(3), 3.309(a) (1990).  The 
Veteran was notified of the RO's decision in correspondence 
dated in May 1991.  Attached to the May 1991 notice was a VA 
Form 1-4107, which explained his procedural and appeal 
rights.  

The Veteran timely filed a notice of disagreement (NOD) in 
April 1992, and the RO issued a SOC in June 1992.  Attached 
to the SOC was a VA Form 9, Appeal to Board of Veterans' 
Appeals, which the Veteran was advised to submit if he wished 
to appeal the denial of service connection to the Board.  The 
June 1992 notice also informed the Veteran that, if he was 
not heard from within 60 days, it would be assumed that he 
did not intend to complete his appeal, and the record on the 
claim would be closed.  He was also directed to the procedure 
in the instructions for completing the Form 9 that explained 
how to proceed if he needed more time to perfect his appeal.  

The record does not contain any evidence that the Veteran 
either perfected his appeal as to the hearing loss service 
connection claim, or that he requested additional time to 
perfect his appeal.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the record shows that the Veteran did not perfect his 
appeal of the denial of service connection for hearing loss 
in 1991; that decision therefore is a final decision.  
Therefore, in order to pursue a claim of service connection 
for hearing loss there must be received new and material 
evidence as defined above.  

The evidence of record at the time of the RO's denial of 
service connection for hearing loss in 1991 consisted in 
pertinent part of the Veteran's STRs.  Since that time, 
considerable new evidence has been added to the record, but 
none of it relates to the unestablished facts on which 
service connection for hearing loss was previously denied, 
i.e., evidence of hearing loss in service, or evidence that 
he had hearing loss that had become manifest to a degree of 
10 percent or more within one year of leaving service.  In 
fact, no evidence has been received that relates to the 
Veteran's hearing.  

The Veteran contends that he need not submit new and material 
evidence to reopen this claim because he contends that the 
1991 decision did not become final.  In support of this 
position he cited a notice from the RO dated in July 1994 
stating that action on his claim for disability benefits 
would be delayed because the RO was waiting for information 
that had been requested from his VA hospital records.  This 
argument is without merit.  As the Veteran was informed when 
he received the June 1992 SOC related to the hearing loss 
claim, he had 60 days in which to perfect his appeal.  He did 
not perfect the appeal, and the RO's decision thus became 
final in 1992.  As this date is approximately two years prior 
to the RO's July 1994 notice to the Veteran, that notice 
clearly was not related to the hearing loss claim.  Rather, 
the evidence of record leads to the inescapable conclusion 
that the July 1994 notice to the Veteran was related to his 
May 1994 claim for an increased (compensable) rating for his 
peptic ulcer disease.  

In light of the fact that new and material evidence related 
to the Veteran's claim of service connection for hearing loss 
has not been received, the petition to reopen is denied.  

III.  Increased rating, peptic ulcer disease

The Veteran is service connected for peptic ulcer disease, 
rated as 10 percent disabling.  He was afforded a series of 
examinations in 2003 in connection with his claims.  Because 
the Veteran's claims file was not available to examiners in 
2003, the Board ordered that the Veteran be examined again.  
See Caffey v. Brown, 6 Vet. App. 377, 381 (1994) (VA's duty 
to assist must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination).  

The Veteran was afforded an examination in August 2008.  The 
Veteran described to the examiner the epigastric symptoms he 
experiences.  An upper GI series examination revealed 
evidence of prior PUD, but no evidence of active ulcerations 
or erosions.  The radiologist reading the results 
characterized the results as a minor abnormality.  The 
examiner estimated that pain the Veteran reported had caused 
increased absenteeism from his work, but no other effects on 
occupational activities.  The effects on the Veteran's usual 
daily activities, where extant, were termed mild.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would suggest that a 
staged rating is warranted for this increased rating claim.  

The Veteran's peptic ulcer disease has been rated under 
Diagnostic Code 7305, for gastric or duodenal ulcers.  
38 C.F.R. § 4.114.  Under Diagnostic Code 7305, a 10 percent 
rating is for application when there is mild symptomatology 
evidenced by recurring symptoms once or twice yearly.  A 20 
percent rating is for application with moderate 
symptomatology evidenced by recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating is for application when there is moderately 
severe symptomatology evidenced by less than severe symptoms 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating, the highest available under Diagnostic Code 
7305, is for application when there is severe symptomatology 
evidenced by pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.  

Here, because the medical opinion provided by the August 2008 
examiner is that the Veteran's peptic ulcer disease is 
inactive, as shown by the upper GI series, the Board finds 
that an increased rating is not warranted, and the claim 
therefore is denied.  Indeed, there has been no indication of 
activity in the available record since 1988.

The Board acknowledges that the Veteran suffers from 
epigastric symptoms that he appears to believe are related to 
his service-connected peptic ulcer disease.  However, because 
the only credible medical evidence is that his peptic ulcer 
disease is inactive, and because the Veteran is service-
connected for GERD and esophagitis, the Board cannot conclude 
that the symptoms of which he complains are related to his 
peptic ulcer disease.  

IV.  Effective date, peptic ulcer disease

The Veteran was service connected for his peptic ulcer 
disease in a RO decision dated in May 1991, rated as 
noncompensably (zero percent) disabling, effective February 
2, 1990.  A subsequent claim for a compensable rating for 
this disability was denied in a rating decision dated in 
December 1994.  Another claim for a compensable rating was 
granted by the RO in March 2003, which rated the peptic ulcer 
disease as being 10 percent disabling effective December 11, 
2002, the date of receipt of a claim for an increased rating.  
The increase was based on the Veteran's subjective complaints 
and the finding of a February 2003, upper GI series that 
found abundant gastric secretions that precluded optimal 
visualization of the gastric mucosa.  

The Veteran contends that the effective date for the award of 
the 10 percent rating should be earlier than that assigned.  
In his December 2002 application for an increased 
(compensable) rating, he again referred to the RO's 1994 
notice to him that there was a delay in getting documents for 
his May 1994 claim for a compensable rating.  He stated in 
the December 2002 claim that, as of that date, he had not 
been notified of any further actions taken on the 1994 claim, 
suggesting that his May 1994 claim was still active, and that 
the award of the 10 percent should be effective as of the 
date of the May 1994 claim.  

The record shows, however, that the Veteran's May 1994 claim 
for a compensable rating for his peptic ulcer disease was 
denied in a rating decision dated in December 1994.  The 
Veteran was notified of this decision by a letter also dated 
in December 1994, which included a VA Form 4107, Notice of 
Procedural and Appellate Rights.  The record does not show 
that the Veteran submitted an NOD in response to the December 
1994 denial of an increased rating for peptic ulcer disease, 
and the decision thus became a final decision.  38 C.F.R. 
§ 20.1103.  

In regard to claims for increased compensation, the law 
specifically provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(o)(1), (2); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also 
VAOPGCPREC 12-98.  

Here, the evidence shows that the Veteran's claim for a 
compensable rating for his peptic ulcer disease was received 
on December 11, 2002, which the RO correctly concluded was 
the effective date of the increased rating that it awarded.  
An earlier effective date is not warranted because there is 
no evidence of record showing that it is factually 
ascertainable that an increase in disability had occurred in 
the year before the claim was received.  38 U.S.C.A. § 5110 
(b)(2); 38 C.F.R. § 3.400(o)(2).  As noted above, there was 
no suggestion in the record of a recurrence of activity of 
the ulcer disease.  Moreover, there is no indication that a 
treatment record or other medical record that can be taken to 
establish an earlier date of claim exists.  38 C.F.R. 
§ 3.157.

As for his implied assertion that the effective date should 
be related to his 1994 claim, as noted, the record shows that 
the May 1994 claim for an increased (compensable) rating was 
adjudicated by the RO in an unappealed rating decision issued 
in December 1994.  Thus, because the May 1994 claim was, in 
fact, adjudicated by the RO, and because the Veteran was 
notified of the decision but did not appeal, the May 1994 
claim is no longer open, and an effective date cannot be 
established based on that claim.  Entitlement to an effective 
date earlier than December 11, 2002, for award of a 10 
percent rating for peptic ulcer disease therefore is denied.  

V.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the change amounts to a substantive change in 
the regulation.  Given what appear to be substantive changes, 
and because the veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  38 C.F.R. § 3.310 (2006).

Here, the Veteran contends that his claimed hiatal hernia, 
his cholecystectomy (surgical removal of gallbladder), his 
diagnosed irritable bowel syndrome, his right hip 
subtrochanteric bursitis, and his claimed anxiety with panic 
attacks, are all secondary to his service-connected peptic 
ulcer disease.  

A.  Hernia

The Veteran was afforded VA examinations in August 2008 in 
connection with these claims.  The examiner noted that the 
Veteran had a history of esophagitis/hiatal hernia in 
service, and also noted his recurring complaints of almost 
daily heartburn, dyspepsia, acid reflux, regurgitation, and 
epigastric discomfort.  As noted above, the Veteran was given 
an upper GI series, which also showed that the thoracic 
esophagus was normal in caliber without hiatal hernia, 
stricture, or mucosal abnormality.  The examiner opined that 
the Veteran's claimed hiatal hernia was not caused by, a 
result of, and was not aggravated by his peptic ulcer 
disease, and was not related to his military service.  The 
examiner's rationale was that a hiatal hernia is a 
structural/anatomical abnormality in which part of the 
stomach protrudes through the diaphragm and up into the 
esophagus.  It is not caused by peptic ulcer disease.  The 
examiner also noted that the Veteran's peptic ulcer disease 
has been inactive since 1988.  In this regard, the examiner 
noted that two upper GI series and a chest x-ray done in 
service were negative for hiatal hernia.  

Here, the Veteran's STRs show that he had a hiatal hernia, 
but that it resolved prior to his discharge from active duty.  
The medical evidence shows that he does not currently have a 
hiatal hernia, and has not had one since 1988, at which time 
he was still on active duty.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); see 
also McLain v. Nicholson, 21 Vet. App. 319, 321 (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  In 
other words, the evidence must show either that the Veteran 
currently has the disability for which benefits are being 
claimed, or that he had that disability at some time during 
the pendency of the claim.  

Here, there is no medical evidence of a current disability as 
defined by the Court in the preceding paragraph, and no 
current treatment records showing complaints of or treatment 
for a hiatal hernia.  Moreover, the medical evidence shows 
that the Veteran has not had a hiatal hernia since 1988, 
which is well before the instant claim was received.  Without 
evidence of a current disability, the analysis ends, and 
service connection cannot be awarded.  Degmetich, supra, at 
1333.  



B.  Cholecystectomy

The record shows that the Veteran underwent a laparoscopic 
cholecystectomy in a private (non-VA) facility in September 
2000.  The Veteran avers that this was caused by what he 
contends were the excessive medications he had to take to 
relieve the symptoms of his service-connected peptic ulcer 
disease.  

The VA doctor who examined the Veteran in August 2008 opined 
that it is less than likely as not that the need for the 
cholecystectomy was caused by or a result of the Veteran's 
peptic ulcer disease.  She also opined that it is less than 
likely as not that the need for the cholecystectomy was 
related to his military service.  The doctor's rationale for 
these opinions was that the cholecystectomy was performed 
about 12 years after the Veteran's peptic ulcer disease was 
resolved in 1988, and that there was no evidence of specific 
clinical manifestation, symptoms, or signs suggesting the 
presence of cholelithiasis during the Veteran's military 
service.  

Here, while there is evidence that the Veteran suffered from 
cholelithiasis and that this resulted in laparoscopic 
cholecystectomy in 2000, there is no evidence of a nexus 
between any such disease process and his service-connected 
peptic ulcer disease.  Absent medical evidence of a 
relationship, the claim must be denied.  38 C.F.R. 
§ 3.310(a).  

C.  Irritable bowel syndrome

The Veteran contends that his diagnosed irritable bowel 
syndrome is secondary to his service-connected peptic ulcer 
disease.  His rationale is that the symptoms associated with 
his peptic ulcer disease closely resemble those of irritable 
bowel syndrome.  

The August 2008 VA physician who examined the Veteran 
diagnosed irritable bowel syndrome, but opined that the 
irritable bowel syndrome was not caused by, not a result of, 
and not aggravated by the Veteran's service-connected peptic 
ulcer disease, and was not related to his military service.  
The examiner's rationale for these opinions was that 
irritable bowel syndrome and peptic ulcer disease are 
different disease entities with different anatomical 
locations.  The examiner acknowledged that the Veteran has 
had episodes of diarrhea related to peptic ulcer disease and 
gastritis, but noted that there is not sufficient evidence or 
clinical manifestations and signs to suggest the presence of 
irritable bowel syndrome during the Veteran's military 
service.  She again noted that the Veteran's peptic ulcer 
disease has been inactive since 1988.  

Here, then, there is evidence of a current irritable bowel 
syndrome disability; however, there is no medical evidence of 
a nexus between the Veteran's service-connected peptic ulcer 
disease, and the current irritable bowel syndrome disability.  
Absent medical evidence of a nexus, the secondary service 
connection claim must be denied.  Id.  

D.  Right hip

With respect to the right hip, the Veteran contends that he 
has hip and leg pain, which he attributes to tendonitis that 
in turn is secondary to his service-connected peptic ulcer 
disease because of the sleeping position he has to adopt in 
order to control acid reflux.  

The Veteran was afforded a VA joints examination in October 
2006 in connection with this claim.  The Veteran reported to 
his examiner that he had been experiencing pain for several 
years; he reported that the pain affects him only very 
rarely, and that the pain is usually of a very low intensity.  

Examination revealed completely normal range of motion of the 
right hip with no functional loss.  Pain was elicited at the 
subtrochanteric area without any evidence of fatigue, 
weakness, or further functional loss.  There was tenderness 
to palpation.  Pelvic x-rays taken in January 2003 showed a 
normal study.  The examiner diagnosed right hip trochanteric 
bursitis.  The examiner opined that the right hip 
trochanteric bursitis was not related "at all" to the 
Veteran's peptic ulcer disease.  The examiner also noted that 
the Veteran's bursitis of the right hip was not related to 
his military activities because there is no evidence in the 
claim folder suggesting this.  

Here, there is a current diagnosis of right hip trochanteric 
bursitis, but there is no medical evidence of a nexus between 
the current right hip trochanteric bursitis and the Veteran's 
service-connected peptic ulcer disease.  This secondary 
service connection claim must therefore be denied.  

The Board notes in passing that the examiner did not address 
the possibility that the Veteran's right hip trochanteric 
bursitis might have been caused by the sleeping position he 
has adopted in order to control peptic ulcer disease-related 
acid reflux, as originally claimed by the Veteran.  The Board 
also notes, however, that, when asked by the examiner, the 
Veteran attributed his hip bursitis to strenuous activity in 
service, and not to his sleeping position.  The Board 
therefore cannot fault the examiner for not providing an 
opinion based on circumstances not articulated by the Veteran 
when he had the opportunity to do so.  There is no 
suggestion, except by uncorroborated allegation, that peptic 
ulcer disease causes acid reflux that in turn causes the 
Veteran to sleep a certain way such that bursitis developed.  
In fact, as noted above, the peptic ulcer disease has been 
inactive for an extended period, and absent a link shown by 
medical evidence as contended by the Veteran, secondary 
service connection may not be granted.

E.  Mental disorder

The Veteran contends that he has a mental disorder, described 
by him as anxiety with panic attacks, which he contends is 
caused by the medications he takes for the treatment of his 
peptic ulcer disease.  The record shows no evidence that the 
Veteran has ever sought treatment for any mental disorder, 
and he does not aver that he has.  

The Veteran was afforded a VA mental disorders examination in 
August 2008.  The examiner summarized the Veteran's social 
history, and noted that the Veteran did not report any 
history of treatment or hospitalization for any mental health 
disorder.  The only "abnormality" noted by the examiner in 
his mental status examination was that the Veteran appeared 
anxious.  

The examiner concluded that the Veteran does not have any 
current mental disorder.  He noted that symptoms present, 
presumably referring to the Veteran's anxiousness, are 
transient and expectable reactions to psychosocial stressors 
such as marriage difficulties due to control issues.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  Here, 
there is no evidence that the Veteran has a current mental 
disability, or that he has ever had one.  The recent 
examination revealed no current mental disability, and the 
Veteran's own history is that he has never been treated for 
one.  With no medical evidence of the claimed disability, the 
analysis ends, and service connection must be denied.  

The Veteran contends that these discussed disabilities are 
secondary to his service-connected peptic ulcer disease.  
However, absent any evidence that the Veteran is qualified to 
render competent medical diagnosis or opinion, his assertions 
in this regard have no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).   

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these secondary service connection 
claims.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for hearing loss, 
the application to reopen is denied.  

Entitlement to an increased rating for peptic ulcer disease, 
currently evaluated as 10 percent disabling, is denied.  

Entitlement to an effective dater earlier than December 11, 
2002, for the award of a 10 percent rating for peptic ulcer 
disease is denied.

Entitlement to service connection for hiatal hernia as 
secondary to service-connected peptic ulcer disease is 
denied.

Entitlement to service connection for status-post 
cholecystectomy as secondary to service-connected peptic 
ulcer disease is denied.

Entitlement to service connection for irritable bowel 
syndrome as secondary to service-connected peptic ulcer 
disease is denied.

Entitlement to service connection for right hip 
subtrochanteric bursitis as secondary to service-connected 
peptic ulcer disease is denied.

Entitlement to service connection for anxiety with panic 
attacks as secondary to service-connected peptic ulcer 
disease is denied.  


REMAND

The Veteran contends that he should be service connected for 
kidney stones as secondary to his service-connected peptic 
ulcer disease.  The Veteran told an examiner in August 2008 
that he had passed a stone in 1996.  The examiner noted in 
his report that the course since onset in 1996 had been 
intermittent with remissions.  In this regard, it should be 
pointed out that calculi of the kidney are considered 
"chronic" by definition.  38 C.F.R. § 3.309(a) (2008).  

While there is no evidence showing that the Veteran has had 
any kidney stones since 1996, the Board finds that the August 
2008 examiner's comment that the Veteran's kidney stones have 
been intermittent with remissions since 1996 suggests the 
likelihood that the Veteran continues to experience this 
"chronic" disease process.  Id.  The August 2008 
examination, which included a sonogram revealed no renal 
abnormality.  Nevertheless, given the examiner's comments of 
a past history of kidney stones, and because of the chronic 
nature of such a disease process, the Board finds that a 
medical nexus opinion is required.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
kidney stones claim.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  At a minimum, 
the AOJ should seek to obtain any records 
associated with the Veteran's kidney 
stone treatment in 1996, which the 
Veteran has identified as beginning with 
a visit to the emergency room at Hospital 
San Pablo.  If the AOJ is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  The Veteran should be 
specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.  

2.  The AOJ should arrange for the 
examiner who conducted the August 2008 
examination to review the entire claims 
file, especially records received 
pursuant to the development sought in 
paragraph 1 above.  The reviewer should 
be asked to provide a medical opinion 
regarding the probabilities that service-
connected peptic ulcer disease or 
treatment therefor caused or made worse 
any calculi of the kidney.  The reviewer 
should refer to the evidence of record as 
well as medical principles that support 
the reviewer's opinions.  (If this 
examiner is no longer available, or if 
another examination is required to 
provide the requested opinion, another VA 
examination should be scheduled.)  

A complete rationale should be given for 
all opinions and conclusions expressed.  
If another examination is required, all 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

The AOJ should ensure that the medical 
report complies with this remand and the 
questions presented in the AOJ's request, 
especially with respect to the 
instructions to provide medical opinions 
and reasons therefor.  If the report is 
insufficient, it should be returned to 
the examiner/reviewer for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for any scheduled 
examination as requested, and without 
good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


